Judgment, *536Supreme Court, Bronx County (David Stadtmauer, J.), rendered March 14, 2007, convicting defendant, after a jury trial, of burglary in the first degree, and sentencing him to a term of 17 years, unanimously affirmed.
The court’s Sandoval ruling, which permitted the People to elicit defendant’s prior sex crime conviction without inquiring into any underlying facts, balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203 [2002]; People v Pavao, 59 NY2d 282, 292 [1983]).
Defendant’s Confrontation Clause claim, relating to DNA test documents, is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits (see People v Freycinet, 11 NY3d 38, 42 [2008]; People v Rawlins, 10 NY3d 136, 153-160 [2008]). Concur—Tom, J.P., Friedman, Catterson and Moskowitz, JJ.